  Case 19-10236       Doc 19     Filed 04/22/19 Entered 04/22/19 16:17:06            Desc Main
                                   Document     Page 1 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                   )    Chapter 7
                                         )    Case No. 19-10236
Johnson Publishing Company, LLC,         )    Honorable Jack B. Schmetterer
                                         )
                      Debtor.            )    Hearing Date: Tues., April 30, 2019
                                         )                 at 10:00 a.m.

                                    NOTICE OF MOTION

TO: See Attached Service List

        PLEASE TAKE NOTICE that on Tuesday, April 30, 2019 at the hour of 10:00 a.m.,
or as soon thereafter as counsel may be heard, I shall appear before the Honorable Jack B.
Schmetterer, Bankruptcy Judge, in Courtroom 682 usually occupied by him as a courtroom in
the Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois, or before any other
Bankruptcy Judge who may be sitting in his stead, and shall then and there present the attached
Motion of Capital Holdings V, LLC for Relief from the Automatic Stay. A copy of which is
attached and hereby served on you.

         AT WHICH TIME AND PLACE YOU MAY APPEAR IF YOU SO SEE FIT.

                                      CAPITAL HOLDINGS V, LLC


                                      /s/Jeffrey M. Schwartz

Jeffrey M. Schwartz (02045427)
Much Shelist, P.C.
191 N. Wacker Drive, Suite 1800
Chicago, IL 60606
(312) 521-2000
(312) 521-2100
jschwartz@muchlaw.com

                                CERTIFICATE OF SERVICE

        I, Jeffrey M. Schwartz, an attorney, affirms that on April 22, 2019, he served a copy of
the attached Motion with exhibits upon those individuals listed on the service list through the
Court’s CM/ECF system and by depositing same in the U.S. Mail to those individuals as
indicated.

                                             /s/ Jeffrey M. Schwartz
  Case 19-10236      Doc 19      Filed 04/22/19 Entered 04/22/19 16:17:06     Desc Main
                                   Document     Page 2 of 8


                                       SERVICE LIST

Office of the U.S. Trustee                       Brian Wilson
219 S. Dearborn Street, Suite 873                Fox, Swibel, Levin Carrill, LLP
Chicago, IL 60606                                200 West Madison St., Ste. 3000
                                                 Chicago, IL 60606
Johnson Publishing Company, LLC                  bwilson@foxswibel.com
200 S. Michigan Avenue, Suite 900
Chicago, IL 60604                                J. Mark Fisher
Via U.S. Mail                                    Schiff Hardin, LLP
                                                 233 S. Wacker Drive, Suite 7100
Brian E. Greer                                   Chicago, IL 60606
Dechert LLP                                      mfisher@schiffhardin.com
1095 Avenue of the Americas
New York, NY 10036-6797                          Randall L. Klein
brian.greer@dechert.com                          Goldberg Kohn, Ltd.
                                                 55 E. Monroe Street, Suite 3300
Miriam R. Stein                                  Chicago, IL60603
Chuhak & Tecson, P.C.                            Randall.Klein@GoldbergKohn.com
30 S. Wacker Drive, Suite 2600
Chicago, IL 60606                                Eva D. Gadzheva
mstein@chukah.com                                Goldberg Kohn, Ltd.
                                                 55 E. Monroe Street, Suite 3300
Howard L. Adelman                                Chicago, IL60603
Adelman & Gettleman Ltd.                         Eva.Gadzheva@GoldbergKohn.com
53 W. Jackson Blvd., Suite 1050
Chicago, IL 60604
hla@ag-ltd.com

Steven B Chaiken
Adelman & Gettleman
53 W Jackson Blvd, Ste. 1050
Chicago, IL 60604
schaiken@ag-ltd.com

N. Neville Reid
Fox, Swibel, Levin & Carroll, LLP
200 W. Madison, Suite 3000
Chicago, IL 60606
nreid@foxswibel.com

Ryan T Schultz
Fox Hefter Swibel Levin & Carroll LLP
200 W Madison Street, Suite 3000
Chicago, IL 60606
rschultz@foxswibel.com



                                             2
  Case 19-10236       Doc 19       Filed 04/22/19 Entered 04/22/19 16:17:06          Desc Main
                                     Document     Page 3 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                   )     Chapter 7
                                         )     Case No. 19-10236
Johnson Publishing Company, LLC,         )     Honorable Jack B. Schmetterer
                                         )
                       Debtor.           )     Hearing Date: Tues., April 30, 2019
                                         )                  at 10:00 a.m.

                     MOTION OF CAPITAL HOLDINGS V, LLC FOR
                       RELIEF FROM THE AUTOMATIC STAY

         Capital Holdings V, LLC (the “Movant”) by and through its attorneys, Much Shelist,

P.C. and Dechert LLP, hereby moves (the “Motion”), pursuant to 11 U.S.C. § 362(d), for relief

from the automatic stay, and in support thereof respectfully states as follows:

                                 PRELIMINARY STATEMENT

         1.    Movant is a creditor of the above-captioned debtor (the “Debtor”), secured by an

iconic collection of images documenting 70 years of the African-American experience (the

“Archive” or “Collateral”). The Archive contains thousands of images of notable African-

American figures, from Martin Luther King Jr. to Stevie Wonder.

         2.    Upon information and belief, the Archive sits uninsured in a leased storage

facility and in the Debtor’s leased premises. Under these circumstances, the risk of inadvertent

disaster cannot be overstated. As the world has seen in recent days, historical icons are not

immune from catastrophe and can be destroyed within minutes. Such risk is especially prevalent

for fragile photographs and other media. The lack of insurance coverage for the Archive not

only puts an iconic historical asset at substantial risk, but also risks any recovery to the Movant

on account of its secured claim.

         3.    Furthermore, the Debtor’s estate will not be harmed if the Court grants the relief

sought herein and permits the Movant to exercise its state law remedies to foreclose upon and
    Case 19-10236          Doc 19       Filed 04/22/19 Entered 04/22/19 16:17:06                      Desc Main
                                          Document     Page 4 of 8


protect the Archive because the Debtor’s estate has no equity in the Archive and it is not

necessary for an effective reorganization. As discussed below, the Archive has been marketed

for years, and the Debtor has been unable to enter into a binding asset purchase agreement.

Moreover, given the importance of having assets of the estate insured, the Handbook for Chapter

7 Trustees mandates that the Trustee abandon the Archive to Movant so that the Archive and

Movant’s interest therein can be preserved. 1

         4.       Accordingly, the Court should grant the relief sought herein and permit the

Movant to exercise its state law remedies to foreclose upon and protect the Archive and its

interest therein.

                                                JURISDICTION

         5.       This Court has jurisdiction to hear and determine this Motion pursuant to 28

U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.

         6.       The statutory predicates for the relief requested herein are 11 U.S.C. § 362(d) and

Federal Rules of Bankruptcy Procedure 4001 and 9014.

                                                BACKGROUND

         7.       On May 7, 2015, Movant and Debtor entered into a Loan and Security Agreement

(the “Loan Agreement”) wherein the Debtor requested and Movant agreed to extend a term loan

credit facility to the Debtor on the terms and conditions set therein. The loan subject to the Loan

Agreement matured on May 7, 2016 and has been in default for approximately three years. The


1
     A chapter 7 trustee has “the duty and responsibility to insure and safeguard all estate property and property that
     comes into the trustee’s hands by virtue of his appointment.” U.S. Department of Justice Handbook for Chapter
     7 Trustees 6.L. (last updated May 7, 2015). When property is fully secured and of no value to the debtor’s
     estate, “the trustee should contact the secured creditor immediately so that the secured creditor can obtain
     insurance or otherwise protect its own interest in the property.” Id. In addition, the trustee “should immediately
     abandon fully secured property or uninsured property of no value to the estate.” Id.


                                                           2
  Case 19-10236        Doc 19     Filed 04/22/19 Entered 04/22/19 16:17:06           Desc Main
                                    Document     Page 5 of 8


principal amount of the loan was $12,000,000 (the “Principal Amount”). As of the Petition

Date, the Debtor owes Movant approximately $13,600,000 including principal and unpaid

interest. A true and correct copy of the Loan Agreement and related loan documents are attached

hereto as Exhibit A.

       8.      Under the Loan Agreement, the Debtor granted Movant a continuing security

interest in the Archive, including, but not limited to, the following:

               Each Credit Party’s now owned or hereafter acquired right, title and
               interest in and to the Archive, together with the proceeds and products,
               whether tangible or intangible, thereof, including proceeds of insurance
               covering any or all of the foregoing, and any and all money or other
               tangible or intangible rights and property resulting from the sale,
               exchange, collection or other disposition of any of the foregoing, or any
               portion thereof or interest therein, and the proceeds thereof.

       9.      The Archive consists of all Goods (as defined in the New York Commercial

Code) that constitute Debtor’s collection of photographs, videos, films, negatives, recordings,

videotape and related materials chronicling historic moments and figures in African American

culture. A true and correct copy of the list of the Collateral is attached to Exhibit A as Schedule

A-1 and Schedule A-2. Movant perfected its security interest in the Collateral by filing a UCC

Filing Statement with the office of the Secretary of State for the State of Delaware on May 11,

2015, attached hereto as Exhibit B.

       10.     Upon information and belief, following the Debtor’s entry into the Loan

Agreement up until the Petition Date, the Debtor attempted to sell the Archive. During this time,

the Debtor entered into discussions with potential purchasers and entered into agreements with

third parties, including an agreement with an art advisory firm and a leading auction house, to

assist in identifying purchasers to effectuate a sale. Despite these efforts and a marketing process




                                                  3
  Case 19-10236        Doc 19     Filed 04/22/19 Entered 04/22/19 16:17:06             Desc Main
                                    Document     Page 6 of 8


that has spanned years, the Debtor has not been able to enter into a binding asset purchase

agreement for the Archive.

                                     RELIEF REQUESTED

       11.     Based on the undisputed facts set forth above, Movant respectfully submits that it

is entitled to relief from the automatic stay pursuant to 11 U.S.C § 362(d)(1) and (2), by

terminating the stay as to Movant and any actions Movant may take to foreclose upon and with

respect to the Collateral.

                                       BASIS FOR RELIEF

       A.      Movant’s Security Interest in the Collateral is Not Adequately Protected Due
               to Lack of Insurance

       12.     Movant is entitled to relief from the automatic stay under 11 U.S.C. § 362(d)(1),

which provides relief from the stay, including termination of the stay, “for cause, including the

lack of adequate protection of an interest in property of such party in interest.” 11 U.S.C. §

362(d)(1).

       13.     A party lacks adequate protection “if there is a threat of a decline in the value of

the property.” In re Delaney-Morin, 304 B.R. 365, 370 n. 3 (B.A.P. 9th Cir. 2003) (citing In re

Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr.S.D.N.Y.1994)). “A threat to decline includes

failure to maintain property insurance.” In re Delaney-Morin, 304 B.R. at 370 n. 3 (citing In re

Elmira Litho, 174 B.R. at 902 n. 9); see also Hadley v. Victory Construction Co., Inc. (In re

Victory Construction Co., Inc.), 37 B.R. 222, 226 (9th Cir. BAP 1984) (preserving the automatic

stay, conditioned on the debtor keeping current fire insurance); 3 COLLIER       ON   BANKRUPTCY ¶

362.07[4] (2018) (“Adequate protection may also require properly insuring the collateral against

loss or damage, and taking other steps to protect the collateral against loss or deterioration.”).




                                                  4
    Case 19-10236          Doc 19        Filed 04/22/19 Entered 04/22/19 16:17:06                        Desc Main
                                           Document     Page 7 of 8


         14.       When a debtor fails to maintain insurance on the collateral, courts will modify the

automatic stay unless insurance is obtained within a reasonable time. See, e.g., In re Ausherman,

34 B.R. 393 (Bankr. N.D. Ill. 1983). Courts have noted that the lack of contractually required

insurance alone constitutes “cause” for seeking relief from the automatic stay. See In re Herrin,

325 B.R. 774, 778 (Bankr. N.D. Ind. 2005).

         15.       Upon information and belief, the Debtor has failed in recent efforts to obtain

insurance covering the Archive. Given the Archive’s fragility, ensuring that insurance is in place

immediately is imperative to preserving its value and historical significance. Each day that

passes without insurance presents an untenable risk for the Archive and the Movant.

Accordingly, unless insurance is immediately put in place, the Trustee cannot adequately protect

Movant’s interest in the Archive. 2

         16.       In light of the urgent nature of the relief requested herein, Movant requests that

the provisions of Bankruptcy Rule 4001(a)(3) not apply to the relief sought.

         B.        The Debtor Lacks Equity in the Collateral

         17.       The Movant also is entitled to relief from the automatic stay under 11 U.S.C. §

362(d)(2), which provides for relief from the stay, including termination of the stay, if (1) the

debtor does not have any equity in property; and (b) the property is not necessary to an effective

reorganization. 11 U.S.C. § 362(d)(2).

         18.       A debtor lacks “equity” if the aggregate amount of claims secured by property is

greater than the property’s value. See In re Stincic, 559 B.R. 890, 898 (Bankr. W.D. Wis. 2016);

In re Highland Park Assocs. Ltd. P'ship I, 130 B.R. 55, 57 (Bankr. N.D. Ill. 1991); Pegasus
2
     Movant reserves any and all rights, remedies, and claims against the Debtor, its estate and the Trustee to the
     extent any loss occurs as a result of the Trustee’s failure to insure or otherwise protect the Archive and
     Movant’s security interest therein. U.S. Department of Justice Handbook for Chapter 7 Trustees 6.L. (last
     updated May 7, 2015) (“If a loss occurs as a result of the trustee’s failure to insure or protect estate property, the
     trustee could be subject to liability including a surcharge.”).


                                                            5
  Case 19-10236       Doc 19     Filed 04/22/19 Entered 04/22/19 16:17:06              Desc Main
                                   Document     Page 8 of 8


Agency v. Grammatikakis (In re Pegasus Agency), 101 F.3d 882, 886 (2d Cir. 1996); Nantucket

Investors II v. California Fed. Bank (In re Indian Palms Assocs., Ltd), 61 F.3d 197, 206 (3d Cir.

1995).

         19.   Here, there is no equity value in the Archive. As discussed above, the Debtor’s

marketing and sale process has spanned years and has not resulted in any binding offers to

purchase the Archive. In addition, the Archive is not necessary for the Debtor’s reorganization

since this is a chapter 7 liquidation case in which there will be no reorganization.

         WHEREFORE, Movant respectfully requests that the Court grant the Motion and

terminate the automatic stay to the extent necessary to permit Movant to foreclose upon and

protect the Archive, waive the stay provided for by Bankruptcy Rule 4001(a)(3), and grant

Movant such other relief as is just and appropriate.

Dated: April 22, 2019

                                                       Respectfully submitted,

                                                       Capital Holdings V, LLC

                                                       /s/ Jeffrey M. Schwartz
                                                       Jeffrey M. Schwartz (ARDC No. 6209982)
                                                       Much Shelist P.C.
                                                       191 North Wacker Drive, Suite 1800
                                                       Chicago, IL 60606
                                                       Phone: 312-521-2000
                                                       jschwartz@muchlaw.com

                                                       and

                                                       Brian E. Greer (pro hac vice motion to be
                                                       filed)
                                                       Dechert LLP
                                                       Three Bryant Park
                                                       1095 Avenue of the Americas
                                                       New York, New York 10036
                                                       Phone: 212-698-3500
                                                       brian.greer@dechert.com


                                                  6

                                                                                           9774556
